DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 04 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,469,788 and Patent No. 11,012,751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below: 
A method for presenting media content, the method comprising: causing, using a hardware processor, first media content to be presented on a display; determining, using the hardware processor, an entity that a viewer is not interested in; presenting, using the hardware processor, a skip action that, upon selection, causes the first media content to be skipped ahead of a portion of the first media content that contains the entity in response to detecting the entity; and in response to determining that the skip action has been selected, causing, using the hardware processor, the first media content to be skipped ahead of the portion of the first media content that contains the entity (Independent claim 1; claims 2-10 depend from claim 1).
A system for presenting media content, the system comprising: a hardware processor that: causes first media content to be presented on a display; determines an entity that a viewer is not interested in; presents a skip action that, upon selection, causes the first media content to be skipped ahead of a portion of the first media content that contains the entity in response to detecting the entity; and in response to determining that the skip action has been selected, causes the first media content to be skipped ahead of the portion of the first media content that contains the entity (Independent claim 11; claims 12-20 depend from claim 11).
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting media content, the method comprising: causing first media content to be presented on a display; determining an entity that a viewer is not interested in; presenting a skip action that, upon selection, causes the first media content to be skipped ahead of a portion of the first media content that contains the entity in response to detecting the entity; and in response to determining that the skip action has been selected, causing the first media content to be skipped ahead of the portion of the first media content that contains the entity (Independent claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
January 14, 2022